Dissenting Opinion by
Mr. Justice Manderino:
I dissent. The majority states that the record before us does not contain the requisite proof that Rule 310 requires. I must disagree. The record contains all the proof necessary to establish the “exceptional circumstances and compelling reasons” required by rule 310. The undisputed facts speak for themselves. The defendants are charged with rape. The medical records of the victims will be highly probative evidence concerning material issues in the rape trials. The respondent judges concluded that expert advice might be needed to assist the defendants in the interpretation of the findings in the medical records. The respondent judges further concluded that the denial of the defendants’ request would require the defendants to choose one of two unfair and unsatisfactory alternatives during the trial. The defendants could either make an “on the spot” interpretation of the records or request a continuance. “On the spot” interpretation would involve apparent difficulties and would be unreasonable. A continuance would interrupt the orderly business of the court and any such delay in a trial could be prejudicial to the defendant. The respondent judges properly concluded that exceptional circumstances and compelling reasons were present in these cases.
The majority opinion states that there is nothing in the record which sets these rape cases apart from *113any other rape case or any other case involving technical data or information. That argument begs the question. It may very well be that these cases are no different than any other rape case or any other case in which the prosecution has in its possession evidence of a technical nature. The question is whether these circumstances require that the defendant be given an opportunity to examine the requested evidence before the trial. The majority has not disputed the respondent judges’ conclusions that it would be unfair to the defendants to require them to choose between two unreasonable alternatives during the course of the trials.
The majority opinion also states that the orders granted by the respondent judges contain no recital of facts indicating the reasons for granting the petitions beyond the fact that the medical records are of a technical nature and expert advice might be needed. Again the majority opinion begs the question. If the respondent judges are correct that the medical reports are of a technical nature and expert advice might be needed, the requirements of rule 310 have been met. We do not require trial judges to write opinions when an order is issued until such an opinion is needed for appellate review. Pa. Supreme Court Rule 56. In this case, the respondent judges in answering the petition for a writ of prohibition clearly outlined their reasons for ordering the pre-trial discovery.
The majority opinion also states that the orders in these cases failed to contain the necessary specificity required by rule 310 concerning the time, place and manner of making discovery or inspection and any necessary and proper terms and conditions. Any objection to the orders by the petitioners on such grounds should have properly been addressed to the respondent judges. No such objections were raised before the respondent judges and they, thus, had no opportunity to provide more specificity if specificity is the com*114plaint of the petitioner. In any event, the lack of such specificity would not justify the grant of this writ of prohibition. As the majority points out, a writ of prohibition should issue only when there is “extreme necessity for the relief requested to secure order and regularity in judicial proceedings.”
The petitioner has not established that the merits of the controversy indicate the extreme necessity required for the issuance of a writ of prohibition. The petition for a writ of prohibition should be denied.
Mr. Justice Roberts joins in this dissenting opinion.